Notice of Pre-AIA  or AIA  Status
1. 	This office action is responsive to the pre-appeal conference decision mailed 03/072022. This action is a subsequent non-final action to correct issues presented in the prior action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2. 	Claims 1-23 are pending in the application.
Response to Arguments
As to the arguments that claims 3-6 were not rejected, the Examiner agrees that a typographical error in the heading of the prior rejection did not include the mention of claims 3-6. However, the examiner also agrees with applicants remarks that in the body of the rejection on pages 10-17, claims 3-6 were clearly indicated as rejected. Nonetheless, this action corrects the heading of the rejection to include claims 3-6. As to claim 19, the rejection of claim 19 has been added below to properly reject claim 19. However, the subject matter of claim 19, recites allowing the user to interact with the user interface when the alarm is docked. Claim 19 doesn’t say that the interaction is solely with the alarm area, rather the claimed interaction in claim 19 could be considered any interaction with the user interface. To this regard, claim 12, 16, 18 include features that allow users to interact with the user interface. Nonetheless, as indicated above, the rejection below includes claim 19.  As to the remaining arguments applicant contends that the combination of Fletcher Haynes with Nojima and Chen would render it unsatisfactory for its intended purpose. The Examiner disagrees. If understood correctly, Applicants contention is that  the area 504 cannot be moved because it if was then the alarm would no longer be visible, thus render the combination inoperative. The Examiner disagrees. First, the Examiner admits Fletcher-Haynes does not teach docking of a “alarm region to another region”. However, Fletcher-Haynes  teaches windows, that are moveable and Nojima teaches docking is a known feature. Not only does Nojima state windows can be moved, as is known in the art, but Nojima teaches it is known to move content containing text from within one window to the next window, which is consistent with the Examiners proposed modification (Para 3).  Further, Fletcher-Haynes teaches the preferred computing system is a windows software application that allow operators to perform data management and manipulation functions (Para 12), as does Nojima. The examiners motivation to combine Fletcher-Haynes and Nojima  is directly from the teachings of Nojima to specifically allow the user to dock in any region without restriction (Para 3-6 and 69) including content from one location to another. Applicant did not address the combination of Nojima or Chen with reference to the evidence presented in the office action in the remarks. There is no mention of either Nojima teachings or Chens teachings, rather Applicant contends the movement of the alarm region in Fig. 5a to a docked region would make the interface inoperative. Nojima allows the user interface region to be docked anywhere the user chooses and nothing states the alarms would not be visible. There could just be one alarm and one process running and moving the region to the side or bottom would not mean the alarms would not be visible. That said, the claim simply and broadly requires only an act or structure to “allow a user to dock the alarm region to another region”, to which Nojima teaches. Nothing in the argued claim, actually shows a result of the dock. Instead the claim is simply to allow the user to do so. As stated in Nojima, docking is known in the graphical interface art and that windows can be moved via a pointing device (Para 4) where  Fletcher-Haynes teaches displaying areas or regions 202, 204 in a windows interface (Para 78). Finally,  Applicant does not show where the prior art disparages the combination of windows and windows docking in  Fletcher-Haynes and Nojima. In addition, Applicant has not shown how the combination have led a person in a direction divergent from the windowing art in applicants own specification.  Thus, the Examiner does not find applicant argument persuasive. 
As to the argument that the line of text in Fletcher-Haynes is not equivalent to an alarm region. The Examiner disagrees. The alarm region in the claim is interpreted under the broadest reasonable interpretation as simply a region of a user interface within an operations region. Nothing precludes the interpretation that the alarm region could simply be the portion where the icon is displayed or the whole line or the whole pane 504. A region is a region or area and Nojima expressly teaches docking can be either to move the region or window or content within a window (para 3). Further, applicant’s specification refers to an alarm region as:
[ 30] An exemplary alarm region may include information relevant to the issued alarm such as, e.g., why the alarm issued, how to cure the issued alarm, graphics, or graphical depictions, related to the issued alarm, etc.
[0070] An exemplary alarm region 250 is depicted on the graphical user interface 200 in FIG. 4. The alarm region 250 may be configured to display information related to the issued alarm and to provide selectable actions for an operator to select that are relevant to the issued alarm. For example, the alarm region 250 may provide functionality for an operator to gather information related to the issued alarm and execute one or more processes or steps to cure the issued alarm. After an alarm has been cured (e.g., addressed or fixed by an operator, etc.), the alarm region 250 may be removed from the graphical user interface 200 (e.g., the alarm region 250 may not be depicted any longer, the alarm region 250 may disappear, etc.).
[0071] As shown, the alarm region 250 is displayed in (e.g., on, above, within, etc.) the operations region 210. In at least one embodiment, the alarm region 250 may be described as being a “pop-over” window (e.g., a graphical element that is located over the remainder of the graphical user interface 200). Further, the alarm region 250 may flash or depict any attention “grabbing” graphical animation.

Thus, given that an alarm region per the specification, displays information and provides a selectable action to the user, Fletcher-Haynes alarm 503 is consistent with this definition, as a changing selectable icon in the alarm state that changes back to the active procedure icon when the alarm is satisfied.   Finally, the claim simply requires displaying an alarm region when an alarm is issued. Fletcher-Haynes alarm 503 is displayed in a region in the operations region of the interface, or as stated alternatively (Para 163) as a specific alarm icon (not shown). Thus, to say that the alarm icon is not in a region of its own and that the line to text in Fletcher-Haynes is not equivalent to an alarm region, the examiner disagrees. The alarm icon in a region being displayed to alert a user with a graphical indication performs the function specified in the claim. Further, there is no specific definition in the specification for an alarm region. Rather, the alarm region as shown above need only be a region to display information relevant to an issued alarm. Moreover, applicant contends that the line of text is always displayed and not displayed when an alarm issues. The Examiner disagrees. The text is not always displayed, as the procedures differ and there may not be as many procedures in process as shown in figure 5a. Second, the alarm icons are not always displayed and as explained in Fletcher-Haynes the alarm icons disappear when the resolved and the active procedure icon is returned. Therefore, this evidence stands in direct contrast to applicant’s arguments and Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. 


Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


6. 	Claim[s] 1-7, 13-14, 17, 19, 22-23 are rejected under 35 U.S.C 103 as obvious over Fletcher-Haynes et al. U.S. Publication No. 20010034614 published Oct. 25, 2001 in view of Nojima et. al. U.S. Publication No. 20070266336 published Nov. 15, 2007 or in the alternative as obvious over Chen et. al. U.S. Publication No. 20150012878 filed July 2, 2013.

The present application discloses:
Alarms – [30] The issuance of the alarm may initiate, or trigger, one or more actions such as, e.g., lights flashing on the system, sounds, alarm regions being depicting on the exemplary graphical user interface, messages or alerts sent to remote devices, etc. An exemplary alarm region may include information relevant to the issued alarm such as, e.g., why the alarm issued, how to cure the issued alarm, graphics, or graphical depictions, related to the issued alarm, etc.

Regions -  [38] As used herein, a "region" of a graphical user interface may be defined as a portion of the graphical user interface within which information may be displayed or functionality may be performed. Regions may exist within other regions, which may be displayed separately or simultaneously. For example, smaller regions may be located within larger regions, regions may be located side-by-side, etc. Additionally, as used herein, an "area" of a graphical user interface may be defined as a portion of the graphical user interface located with a region that is smaller than the region the area is located within.

Alarm regions – [5] The alarm regions, or dialogs, displayed on the graphical user interface may require an operator to perform an action to, e.g., cure or address the alarm before the alarm region, or dialog, may be removed from, or moved within, the graphical user interface. Further, the alarm regions, or dialogs, may obscure one or more regions, portions, or areas of the graphical user interface that an operator may want, or need, to use.

Docked - [83] The alarm region 250 may be configured to be docked (e.g., moved, minimized, shrunk, relocated, etc.) to another region or area of the graphical user interface 200. In one or more embodiments, the region of the graphical user interface 200 that the alarm region 250 may be docked to may be referred to generally as the dock region. The dock region may be any one of the many regions depicted on the graphical user interface 200. Further, the alarm region 250 may be depicted on any of the many regions of the graphical user interface 200 when the alarm is issued. 


Therefore, based on the intrinsic information provided in the specification and MPEP 2111.01, Alarms, Alarm Regions and Regions, are interpreted based on the plain meaning of the claimed terms in consistent manner as that has been provided in the specification as a “region” being an area of the user interface, a “alarm” is a graphical depictions of an action, and a “alarm region” is a region of the user interface displaying information. Further, “docked” is interpreted as a moving, minimizing, shrinking, relocating of the alarm region to any one of the many regions in a graphical user interface. 
In regard to Independent claims 1 – 2, Fletcher-Haynes teaches an extracorporeal blood treatment system and method comprising: (See Fletcher-Haynes, Para 2, below)            
a display apparatus comprising a graphical user interface, wherein the graphical user interface is configured to depict an operations region; and (See Fletcher-Haynes as illustrated below Para 2, 57, 68, 71-74, also Fig 1a-6m, as representations of the user interface). 

    PNG
    media_image1.png
    84
    292
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    866
    674
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    729
    689
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    256
    285
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    214
    266
    media_image5.png
    Greyscale

a computing apparatus comprising one or more processors operatively coupled to the display apparatus, wherein the computing apparatus is configured to: display on the graphical user interface the operations region and an issue an alarm indicating an issue with an extracorporeal blood treatment being performed and display, when an alarm is issued, an alarm region in the operations region, wherein the alarm region comprises information relevant to the issued alarm; (See Fletcher-Haynes Para 81-194, describing each of the user interface screens and specifically shown below)

    PNG
    media_image6.png
    566
    927
    media_image6.png
    Greyscale

Fletcher-Hayes discloses, the monitoring procedure user interface depicting an operation region of the extracorporeal procedure ( See Fig. 5a, above, and 156-157 below) with an icon indicating each alarm state (Para 159, above icon 503) and where user selection on each procedure pops up user interface (Fig. 5b) to view the blood process and to view the nature of the alarm (Para 163) and information about the alarm. 

    PNG
    media_image7.png
    668
    293
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    588
    288
    media_image8.png
    Greyscale

While Fletcher-Haynes specifically suggests displaying alarm states and status so the user can see at a glance several alternative conditions that may be available during procedural monitoring such as when the alarm or warning occurs thereby changing the alarm icons (Para 155, 157, 159, 163), Fletcher-Haynes nonetheless does not teach or suggest allowing a user to dock the alarm region to another region of the graphical user interface other than the operations region.
However, in the analogous art of providing visual feedback to a user via a user interface, Nojima teaches or suggests that an area of a window or content pane can be docked or undocked or moved by the user to any location in the user interface (Para 65). Nojima expressly discloses that the state of the art as of 2007 and within conventional window systems allow the user to dock and undocking of content panes (Para 4-5). Nojima then discloses a process of improving upon the dock/undock process by providing a more accurate method of docking content in a window through graphical feedback (Para 8, 36). Nojima also teaches content in window systems can be moved by the user undocking and dragging or gesturing the content to a new location (Para 3).  This is consistent with the definition in the present application specification discussing docking, Supra. Nojima and Fletcher-Haynes each teach a windows system (Fletcher-Haynes 57, Nojima 23, 40, 42). Nojima teaches (fig. 4a) that the user interface displays “panes” 406 and 408, (Para 144) with content inside. Nojima teaches menu or task bar is also displayed 216. Nojima teaches a “content pane” is a view (Para 25) that has content.  Nojima also teaches a docking map or overlay can be added to a window to show where the content pane can be docked (Para 43-47, Fig. 5-6). Nojima teaches relative position of docking areas can be distinguished from other areas by function that indicate the type of function per docking area (Fig. 6, Para 50). 
As simply shown by comparing Fig. 9-10, (See open pane) the pane can be dragged and dropped to a region 102 from 104. Fig. 11 shows alternatively the pane moved below area 104 instead of side by side (See Para 51). Compare Fig. 17 and 18, where the open content pane is docked adjacent to area 104 and 106. Whereas, in figure 18 area or pane 102 is docked on the opposite side (Para 58). By using the map overlay (See fig 16 and 19) the user can through visual assistance accurately place content pane in the target area of their choosing (Para 59). Once more, Nojima teaches the user can preview where content can be docked before doing so through the final thumbnail representation of the window (Para 61-62). Further, Nojima teaches visually emphasizing for the user in the overlay by darkening or changing the overlay to indicate to the user where content is to be docked and undocked (Para 63-65) and as expressly stated in Nojima there are no restrictions to where content can be dropped. (Para 65).  Nojima teaches a toolbar or menu 198, similar to Fletcher-Haynes menu 216, in the window can also be undocked and docked in a similar manner as the content panes (Para 68). The combination of Nojima with Fletcher-Haynes would allow for the user to use the convention docking features of a region of the user interface to another region for the purposes of allowing the user to more accurately dock content anywhere in the window without restriction (Para 3-6 and 69). 

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the present application having the teachings of Fletcher-Haynes and Nojima in front of them to allow the user to modify the user interface panes of Fletcher-Haynes with the moveable content panes of Nojima to dock and undock content where they desire. The motivation to combine Nojima with Fletcher-Haynes comes from Nojima to improve on the conventional docking and undock schemes by providing the user with a more predictable docking and undocking of content anywhere within the window without restrictions (Para 69-70).

In the alternative, while Fletcher-Haynes suggests content panes and Nojima suggests said content panes can be moved to any location and the claimed feature is interpreted to cover in scope “allowing the user to dock the alarm region”, in the alternative an alarm region can be interpreted to include any portion of the user interface where information can be displayed (Present application Spec, 38). Therefore, Worley is provided in the alternative to show how individual alarms themselves can be docked and undocked. 


Fletcher-Haynes expressly suggests the user interface can be a “touch screen” (Para 57, 151-152, 154, 190) where the user can input and interact with the user interface. The specification suggests “docking” is moving, relocating, shrinking, etc. (See above). Chen teaches docking notification of the notification or information displayed on top of a user interface (Para 38) as an alert for the user in a priority or of importance to the user (Para 40). Chen teaches notifications can be docked (Para 43, Fig. 3) in dock area 204, which is a region of the user interface  after selection by the user. Chen teaches the notification remains displayed after the movement. Chen teaches the gesture can be one of a variety of types of touch (Para 44). Chen teaches the docked locations (see fig. 3) show where a user can gesture to dock a notification (Para 46). Chen teaches the region can be prioritizes where the top left is the highest priority and bottom right is the lowest priority (Para 47). The notification can be of a specific size (Para 48). Chen teaches the docking interface can be provided for in a number of ways (Para 100) where the docking area can be adjacent (e.g. top, bottom, left or right) (Para 101) or at only one extent (Para 102) and not the other (right not left, bottom not top). Chen teaches determining where to dock in the interface based on availability of space (Para 111, 115 ), or context (Para 112), or notification type (Para 116), or user interface region priority (Para 119), or by gesture type 306, 308 (Para 121-122) so as to allow the user to simply move the notification to a docked location.

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the present application having the teachings of Fletcher-Haynes, Nojima and Chen in front of them to allow the user to modify the user interface panes of Fletcher-Haynes with the dock able notifications of Chen so as to improve the operations of the device by allowing docking the notification to region to other areas of the user interface for the user alleviating the user from having to locate the notification thereby allowing the user to focus on the operation of the device instead (Para 103, 117, 120, 122, 125). 


With respect to dependent claims 3-4, Fletcher-Haynes teaches a status region and an operations region (See at least Fig. 5a area 216, 501, 503, 504 and Fig 5b) and where the operations region 504 is larger than other regions. Fletcher-Haynes does not disclose the alarm region is docked to the status region. However, as suggested in Nojima and Chen dock able areas and alerts can be displayed in any region on the interface.

Nojima teaches or suggests that an area of a window or content pane can be docked or undocked or moved by the user to any location in the user interface (Para 65). Nojima expressly discloses that the state of the art as of 2007 and within conventional window systems allow the user to dock and undocking of content panes (Para 4-5). Nojima then discloses a process of improving upon the dock/undock process by providing a more accurate method of docking content in a window through graphical feedback (Para 8, 36). Nojima also teaches content in window systems can be moved by the user undocking and dragging or gesturing the content to a new location (Para 3).  This is consistent with the definition in the present application specification discussing docking, Supra. Nojima and Fletcher-Haynes each teach a windows system (Fletcher-Haynes 57, Nojima 23, 40, 42). Nojima teaches (fig. 4a) that the user interface displays “panes” 406 and 408, (Para 144) with content inside. Nojima teaches menu or task bar is also displayed 216. Nojima teaches a “content pane” is a view (Para 25) that has content.  Nojima also teaches a docking map or overlay can be added to a window to show where the content pane can be docked (Para 43-47, Fig. 5-6). Nojima teaches relative position of docking areas can be distinguished from other areas by function that indicate the type of function per docking area (Fig. 6, Para 50). 
As simply shown by comparing Fig. 9-10, (See open pane) the pane can be dragged and dropped to a region 102 from 104. Fig. 11 shows alternatively the pane moved below area 104 instead of side by side (See Para 51). Compare Fig. 17 and 18, where the open content pane is docked adjacent to area 104 and 106. Whereas, in figure 18 area or pane 102 is docked on the opposite side (Para 58). By using the map overlay (See fig 16 and 19) the user can through visual assistance accurately place content pane in the target area of their choosing (Para 59). Once more, Nojima teaches the user can preview where content can be docked before doing so through the final thumbnail representation of the window (Para 61-62). Further, Nojima teaches visually emphasizing for the user in the overlay by darkening or changing the overlay to indicate to the user where content is to be docked and undocked (Para 63-65) and as expressly stated in Nojima there are no restrictions to where content can be dropped. (Para 65).  Nojima teaches a toolbar or menu 198, similar to Fletcher-Haynes menu 216, in the window can also be undocked and docked in a similar manner as the content panes (Para 68). The combination of Nojima with Fletcher-Haynes would allow for the user to use the convention docking features of a region of the user interface to another region for the purposes of allowing the user to more accurately dock content anywhere in the window without restriction (Para 3-6 and 69). 

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the present application having the teachings of Fletcher-Haynes and Nojima in front of them to allow the user to modify the user interface panes of Fletcher-Haynes with the moveable content panes of Nojima to dock and undock content where they desire. The motivation to combine Nojima with Fletcher-Haynes comes from Nojima to improve on the conventional docking and undock schemes by providing the user with a more predictable docking and undocking of content anywhere within the window without restrictions (Para 69-70).

In the alternative, while Fletcher-Haynes suggests content panes and Nojima suggests said content panes can be moved to any location and the claimed feature is interpreted to cover in scope “allowing the user to dock the alarm region”, in the alternative an alarm region can be interpreted to include any portion of the user interface where information can be displayed (Present application Spec, 38). Therefore, Worley is provided in the alternative to show how individual alarms themselves can be docked and undocked. 


Fletcher-Haynes expressly suggests the user interface can be a “touch screen” (Para 57, 151-152, 154, 190) where the user can input and interact with the user interface. The specification suggests “docking” is moving, relocating, shrinking, etc. (See above). Chen teaches docking notification of the notification or information displayed on top of a user interface (Para 38) as an alert for the user in a priority or of importance to the user (Para 40). Chen teaches notifications can be docked (Para 43, Fig. 3) in dock area 204, which is a region of the user interface  after selection by the user. Chen teaches the notification remains displayed after the movement. Chen teaches the gesture can be one of a variety of types of touch (Para 44). Chen teaches the docked locations (see fig. 3) show where a user can gesture to dock a notification (Para 46). Chen teaches the region can be prioritizes where the top left is the highest priority and bottom right is the lowest priority (Para 47). The notification can be of a specific size (Para 48). Chen teaches the docking interface can be provided for in a number of ways (Para 100) where the docking area can be adjacent (e.g. top, bottom, left or right) (Para 101) or at only one extent (Para 102) and not the other (right not left, bottom not top). Chen teaches determining where to dock in the interface based on availability of space (Para 111, 115 ), or context (Para 112), or notification type (Para 116), or user interface region priority (Para 119), or by gesture type 306, 308 (Para 121-122) so as to allow the user to simply move the notification to a docked location.

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the present application having the teachings of Fletcher-Haynes and Chen in front of them to allow the user to modify the user interface panes of Fletcher-Haynes with the dock able notifications of Chen so as to improve the operations of the device by allowing docking the notification to region to other areas of the user interface for the user alleviating the user from having to locate the notification thereby allowing the user to focus on the operation of the device instead (Para 103, 117, 120, 122, 125). 

In regard to Independent claim 5 and 6, Fletcher-Haynes teaches an extracorporeal blood treatment system and method comprising:

a display apparatus comprising a graphical user interface and a computing apparatus comprising one or more processors operatively coupled to the display apparatus, wherein the computing apparatus is configured to issue an alarm indicating an issue with an extracorporeal blood treatment being performed; and display, when an alarm is issued, an alarm region on the graphical user interface, wherein the alarm region comprises information relevant to the issued alarm; See Fletcher-Haynes (Para 2, 57, 68, 71-74, also Fig 1a-6m, as representations of the user interface). (See as shown above in Fig. 5a, 5B and ( See Fig. 5a, above, and 156-157 below) with an icon indicating each alarm state (Para 159, above icon 503) and where user selection on each procedure pops up user interface (Fig. 5b) to view the blood process and to view the nature of the alarm (Para 163) and information about the alarm. 

	While Fletcher-Haynes specifically suggests displaying alarm states and status so the user can see at a glance several alternative conditions that may be available during procedural monitoring such as when the alarm or warning occurs thereby changing the alarm icons (Para 155, 157, 159, 163), Fletcher-Hynes nonetheless does not teach
displaying on the graphical user interface  the dock region and , wherein the graphical user interface is configured to depict a dock region and allowing a user to dock the alarm region to the dock region.
However, Nojima teaches or suggests that an area of a window or content pane can be docked or undocked or moved by the user to any location in the user interface (Para 65). Nojima expressly discloses that the state of the art as of 2007 and within conventional window systems allow the user to dock and undocking of content panes (Para 4-5). Nojima then discloses a process of improving upon the dock/undock process by providing a more accurate method of docking content in a window through graphical feedback (Para 8, 36). Nojima also teaches content in window systems can be moved by the user undocking and dragging or gesturing the content to a new location (Para 3).  This is consistent with the definition in the present application specification discussing docking, Supra. Nojima and Fletcher-Haynes each teach a windows system (Fletcher-Haynes 57, Nojima 23, 40, 42). Nojima teaches (fig. 4a) that the user interface displays “panes” 406 and 408, (Para 144) with content inside. Nojima teaches menu or task bar is also displayed 216. Nojima teaches a “content pane” is a view (Para 25) that has content.  Nojima also teaches a docking map or overlay can be added to a window to show where the content pane can be docked (Para 43-47, Fig. 5-6). Nojima teaches relative position of docking areas can be distinguished from other areas by function that indicate the type of function per docking area (Fig. 6, Para 50). 
As simply shown by comparing Fig. 9-10, (See open pane) the pane can be dragged and dropped to a region 102 from 104. Fig. 11 shows alternatively the pane moved below area 104 instead of side by side (See Para 51). Nojima teaches Fig. 9-12, each region can be interacted with in the docked state, see select save, cut, open functions and text region where the user can type (Para 43). Compare Fig. 17 and 18, where the open content pane is docked adjacent to area 104 and 106. Whereas, in figure 18 area or pane 102 is docked on the opposite side (Para 58). By using the map overlay (See fig 16 and 19) the user can through visual assistance accurately place content pane in the target area of their choosing (Para 59). Once more, Nojima teaches the user can preview where content can be docked before doing so through the final thumbnail representation of the window (Para 61-62). Further, Nojima teaches visually emphasizing for the user in the overlay by darkening or changing the overlay to indicate to the user where content is to be docked and undocked (Para 63-65) and as expressly stated in Nojima there are no restrictions to where content can be dropped. (Para 65).  Nojima teaches a toolbar or menu 198, similar to Fletcher-Haynes menu 216, in the window can also be undocked and docked in a similar manner as the content panes (Para 68). The combination of Nojima with Fletcher-Haynes would allow for the user to use the convention docking features of a region of the user interface to another region for the purposes of allowing the user to more accurately dock content anywhere in the window without restriction (Para 3-6 and 69). 

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the present application having the teachings of Fletcher-Haynes and Nojima in front of them to allow the user to modify the user interface panes of Fletcher-Haynes with the moveable content panes of Nojima to dock and undock content where they desire. The motivation to combine Nojima with Fletcher-Haynes comes from Nojima to improve on the conventional docking and undock schemes by providing the user with a more predictable docking and undocking of content anywhere within the window without restrictions (Para 69-70).

In the alternative, while Fletcher-Haynes suggests content panes and Nojima suggests said content panes can be moved to any location and the claimed feature is interpreted to cover in scope “allowing the user to dock the alarm region”, in the alternative an alarm region can be interpreted to include any portion of the user interface where information can be displayed (Present application Spec, 38). Therefore, Worley is provided in the alternative to show how individual alarms themselves can be docked and undocked. 
Fletcher-Haynes expressly suggests the user interface can be a “touch screen” (Para 57, 151-152, 154, 190) where the user can input and interact with the user interface. The specification suggests “docking” is moving, relocating, shrinking, etc. (See above). Chen teaches docking notification of the notification or information displayed on top of a user interface (Para 38) as an alert for the user in a priority or of importance to the user (Para 40). Chen teaches notifications can be docked (Para 43, Fig. 3) in dock area 204, which is a region of the user interface  after selection by the user. Chen teaches the notification remains displayed after the movement. Chen teaches the gesture can be one of a variety of types of touch (Para 44). Chen teaches the docked locations (see fig. 3) show where a user can gesture to dock a notification (Para 46). Chen teaches the region can be prioritizes where the top left is the highest priority and bottom right is the lowest priority (Para 47). The notification can be of a specific size (Para 48). Chen teaches the docking interface can be provided for in a number of ways (Para 100) where the docking area can be adjacent (e.g. top, bottom, left or right) (Para 101) or at only one extent (Para 102) and not the other (right not left, bottom not top). Chen teaches determining where to dock in the interface based on availability of space (Para 111, 115 ), or context (Para 112), or notification type (Para 116), or user interface region priority (Para 119), or by gesture type 306, 308 (Para 121-122) so as to allow the user to simply move the notification to a docked location.

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the present application having the teachings of Fletcher-Haynes and Chen in front of them to allow the user to modify the user interface panes of Fletcher-Haynes with the dock able notifications of Chen so as to improve the operations of the device by allowing docking the notification to region to other areas of the user interface for the user alleviating the user from having to locate the notification thereby allowing the user to focus on the operation of the device instead (Para 103, 117, 120, 122, 125). 

With respect to dependent claims 7, 13, 14, 17, 19, 22-23 as indicated in the above rejection Fletcher-Haynes in view of Nojima in further view of Chen teaches each element of claim 1. 

Fletcher-Haynes teaches wherein an operations region is displayed on the graphical user interface, wherein the operations region comprises a plurality of fluid areas, wherein each fluid area of the plurality of fluid areas depicts a flow rate (See figure 5b, accessed from figure 5A, see also fig. 6H). Further Fletcher-Haynes teaches a displayable status interface (fig. 5B) that can display therapy information. 
However, Fletcher-Haynes does not teach:
wherein the alarm region further comprises a dock area configured to be selected by a user to dock the alarm region and when the alarm region is docked, a user to undock the
alarm region and when an alarm is issued, the alarm region is depicted at least partially over
the plurality of fluid areas and wherein the alarm region is docked to the status region, and wherein a plurality of alarm regions are docked and displayed in one or more alarm dock areas of the dock region and when the alarm is docked, a user to interact with the GUI.

 
However, Fletcher-Haynes expressly suggests the user interface can be a “touch screen” (Para 57, 151-152, 154, 190) where the user can input and interact with the user interface. The present application specification suggests “docking” is moving, relocating, shrinking, etc. (See above). Nojima teaches (fig 9-12) where a docked window can be interacted with by the user in selecting the copy, save and open functions or typing text in the input regions. Chen teaches docking notification of the notification or information displayed on top of a user interface (Para 38) as an alert for the user in a priority or of importance to the user (Para 40). Nojima Fig. 4, teaches windows can be moved to any region and Chen teaches notifications can be docked or moved(Para 43, Fig. 3) in dock area 204, which is a region of the user interface after selection by the user. Thus, as shown the user can chose the dock area to which the user can dock a notification (fig. 3).  Chen teaches the notification remains displayed after the movement. Chen teaches the gesture can be one of a variety of types of touch (Para 44). Chen teaches the docked locations (see fig. 3) show where a user can gesture to dock a notification (Para 46) and Nojima teaches the user can be displayed in one or more areas and over the top of an area (fig.4). Chen teaches the region can be prioritizes where the top left is the highest priority and bottom right is the lowest priority (Para 47). The notification can be of a specific size (Para 48). Chen teaches the docking interface can be provided for in a number of ways (Para 100) where the docking area can be adjacent (e.g. top, bottom, left or right) (Para 101) or at only one extent (Para 102) and not the other (right not left, bottom not top). Chen teaches determining where to dock in the interface based on availability of space (Para 111, 115 ), or context (Para 112), or notification type (Para 116), or user interface region priority (Para 119), or by gesture type 306, 308 (Para 121-122) so as to allow the user to simply move the notification to a docked location. Chen teaches Fig. 9-12, each region can be interacted with in the docked state, see select save, cut, open functions and text region where the user can type (Para 43). The combination of Chen and Nojima would provide a user interface to use the known docking features in the art (Nojima Para 3) in combination with Chens specific docking regions to assist the user in docking content from one window to the other. 

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the present application having the teachings of Fletcher-Haynes, Nojima and Chen in front of them to allow the user to modify the user interface panes of Fletcher-Haynes with the dock able notifications of Chen so as to improve the operations of the device by allowing docking the notification to region to other areas of the user interface for the user alleviating the user from having to locate the notification thereby allowing the user to focus on the operation of the device instead (Para 103, 117, 120, 122, 125). 

7. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher-Haynes, Nojima and alternatively as obvious over Chen as applied to claim 1 above, and further in view of Amadio et. al U.S. Publication No. 20150012878 filed July 2, 2013. 

With respect to dependent claim 8, as indicated in the above discussion Fletcher-Haynes, Nojima and alternatively as obvious over Chen teaches each element of claim 1. 

Nonetheless, neither Fletcher-Haynes, Nojima nor Chen disclose wherein animation is used to show the alarm region moving and shrinking as the alarm region is being docked.

However, Amadio expressly discloses displaying an animation while docking and undocking of user interface objects to show or indicate the objects are docked or undocked (Para 8). Amadio teaches an easy to use and friendly docking process (Para 3). Amadio teaches docking can be to the side of the desktop or into another application (Para 6), much like Nojima teaches. Amadio teaches the docking of (messages, alerts or notifications) (Para 7). Amadio teaches using an animation to indicate the docking and undocking of parts to a docking region (Para 8, 51 (Fig.9a-9f). Amadio teaches a docking area (sidebar) (Para 30) where said sidebar can be located on area of the display, and can be of any shape or configuration (Para 28). Amadio expressly teaches parts of applications can be docked including messages between applications (Para 30-31) (messages or alarms or alerts). Amadio teaches parts can be undocked (Para 34). Amadio teaches graphically indicating when an application is docked or undocked (Para 50) so that they can easily conceptualize the result of the move. Amadio teaches the animation is used to indicate the drop or removal from the docked area (Para 51). Amadio expressly suggests the animation may take many forms (Para 51, top) where for example changing appearance, size and location of applications to reflect docked or not (Para 51-52). Amadio teaches the appearance of the docked items can also change upon the docking of new items (Para 54) such as rearranging or deformed (Para 54-55). The combination of Fletcher-Haynes user interface displaying alarms with Chens and Nojimas docking of components to any location in an interface with Amadio’s docking animations would help the user view graphically when an object is docked or undocked (Para 50). 

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the present application having the teachings of Fletcher-Haynes, Nojima and Chen in front of them to allow the user to modify the user interface panes of Fletcher-Haynes with the dock able notifications of Chen so as to improve the operations of the device by allowing docking the notification to region to other areas of the user interface for the user alleviating the user from having to locate the notification thereby allowing the user to focus on the operation of the device instead (Para 103, 117, 120, 122, 125). The motivation to combine Nojima with Fletcher-Haynes comes from Nojima to improve on the conventional docking and undock schemes by providing the user with a more predictable docking and undocking of content anywhere within the window without restrictions (Para 69-70). Finally, the motivation to combine Amadio with Fletcher-Haynes, Nojima and Chen is to display a graphical indication when the user moves an application to dock on the side of the display thereby allowing the user to conceptualize the result of the move in the interface (Para 8, 50-52). 

8. 	Claim 9-12, 15-16, 18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher-Haynes, Nojima and Chen as applied to claim 1 above, and further in view of Hickle et al. U.S. Publication No. 20030135087 published July 17, 2003.

	With respect to claims 9-12, 15-16, 18 and 20-21, as indicated in the above rejection Fletcher-Haynes, Nojima and Chen teach or suggest each element of claim 1. 
Fletcher-Haynes, Nojima and Chen do not disclose wherein the alarm region further
comprises a mute area configured to be selected by a user to mute the alarm or mute the alarm when docking or depict the amount of time before the alarm will be unmuted or resetting the alarm and once docked allowing the user to interact with the interface and provides an action area to interact with the alarm relevant to cure the alarm and the severity of the alarm or status light is displayed to the user.

However, Hickle teaches a patient monitoring user interface that provides for the easy management of alarms and advisories (Para 13). Hickle teaches receiving information from multiple monitoring devices (Para 11) and integrates the plurality of physiological data into the interface displays (Para 12). Hickle the user interface is a touch interface (Para 65) allowing the user to control the monitor of different systems (Para 71). Hickle teaches various keys can be used to setup alarms (Para, 70)_ suspend alarms (mute) and for alarm settings. Hickle teaches a need to be able to suspend alarms or turn them off (Para 74). Hickle teaches other displays may be presented to the user overlaying the primary monitor (Para 79-80). Hickle teaches providing real time patient monitoring and data presentation in the interface (Fig. 5). Hickle teaches the ability to turn off or clear an alert (fig. 16) or interact with the alert (See buttons 100, 102) (Para 108). Hickle teaches depicting in color the status of the message with a depiction as to how long a message will be muted (Para 110). Hickle teaches a docking of alarms in a region of the interface (fig. 18) in a location where the user only need to look at the location to determine which types of alarms are present (Para 112). Hickle teaches the alarm includes a complete information set relevant to the alarm state. Hickle teaches through the use of color the user can determine the type of alarm being displayed. Hickle teaches the user can mute an alarm (Para 112) which does not effect the display of the alarm. Hickle teaches the alarms are displayed by priority and by contexts (Para 112-113) as an indication of severity. More than one alarm can be displayed at the location (Para 112). Hinkle teaches the size of the alarm can change during the display of the alarm (Para 114). Hinkle teaches an audio can also be presented until the user suspends or mutes the alarm (Para 114). Hinkle teaches alarms can be presented when parameters are exceeded in a range or limit and displayed with color and text (Para 116). Hinkle teaches the user can cure an alarm (Para 118) and an action area to interact with the alarm (Para 120). Hinkle teaches multiple alarms can be presented (Para 124) and in one or more columns with messages and colors and symbols at the edge of the display (Para 124, Fig. 18). Hinkle teaches the device has a mute button (fig. 3) and that sets the reset time to an additional 60 seconds where additional mute can be set for up to total of 180 seconds. The time remaining of the mute is also displayed (Para 125). Limits on the mute times are set to be minimal so that the user has to address the alarms. New alarms arising during the muted period present new alarms visually to the user (Para 126, see alarm region fig. 5, item 80). Hickle teaches an alarm setting page where the user can customize the alarm limits to the preference of the patient (Fig. 35) The user can reset the alarms to the default selection as well(Para 152) thus when the alarms are presented to the user and when are configurable. Hinkle teaches the settings can be configured to allow the user to display an alarm or not (Para 157) and the default volume level for each (Para 158). Hickle teaches a suspend alarm popup that can be presented to the user to mute or turn off the display of alarms for a period of time (Para 159). Finally, Hinkle teaches automatic suspension of the alerts on the device (Para 164). The combination of the monitoring of a procedure in Fletcher-Haynes in the administration of a physiological or medical application with alarms indicating issues for the administrator to address with the alarms in Hinkle that can be muted while being displayed at a location in the interface (Para 124-125) thus allowing the user to control the output and displayed warning on the interface (Para 116, 118, 124, 159) when a patient parameter exceeds a particular limit or range of monitored values. 


Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the present application having the teachings of Fletcher-Haynes, Nojima and Chen in front of them to allow the user to modify the user interface panes of Fletcher-Haynes with the dock able notifications of Chen so as to improve the operations of the device by allowing docking the notification to region to other areas of the user interface for the user alleviating the user from having to locate the notification thereby allowing the user to focus on the operation of the device instead (Para 103, 117, 120, 122, 125). The motivation to combine Nojima with Fletcher-Haynes comes from Nojima to improve on the conventional docking and undock schemes by providing the user with a more predictable docking and undocking of content anywhere within the window without restrictions (Para 69-70). Finally, the motivation to combine Hinkle with Fletcher-Haynes, Nojima and Chen is to allow the user to easily manage and view alarms on the user interface by providing the alarms in a specific location, with graphical emphasis and controls to mute an alarm for a limited time so that they can focus on the needs of the patient (Para 12-13, 19-20). 
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See table below. 

    PNG
    media_image9.png
    901
    1861
    media_image9.png
    Greyscale




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179